Citation Nr: 1638694	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-43 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for recurrent acromioclavicular separation, grade II, right shoulder with traumatic arthritis.

2.  Entitlement to a rating in excess of 10 percent for degenerative disc disease and degenerative arthritis of the lumbar spine.

3.  Entitlement to higher initial ratings for right knee strain, currently assigned a 10 percent rating for limitation of flexion and a separate noncompensable rating for limitation of extension.

4.  Entitlement to higher initial ratings for left knee strain, currently assigned a 10 percent rating for limitation of flexion and a separate noncompensable rating for limitation of extension.

5.  Entitlement to a compensable rating for the postoperative residuals of a left inguinal hernia.

6.  Entitlement to service connection for left shoulder disability.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2009, April 2015, and February 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In April 2014, the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  

In connection with a Notice of Disagreement (NOD) received in October 2015, discussed further below, the Veteran submitted a statement disagreeing with a denial of Vocational Rehabilitation benefits, he indicates is dated August 1, 2015.  There is no document with that date in the record before the Board, and so the Board is unable to state with certainty with what decision the Veteran is disagreeing.  Therefore, the Board directs the attention of the AOJ to the statement so that appropriate action may be taken. 
The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

The Veteran contends that he has a cervical spine disability as a result of accidents in service for which he was treated at Fort Irwin Army Hospital between 1988 and 1990 and Darnhall Army Hospital between 1983 and 1985.  In June 2014, the appeal was remanded so that the service treatment records relevant to these incidents could be obtained, but the search yielded negative results.  Nevertheless, the Veteran is competent to speak to the purported accidents and injuries, and medical evidence shows signs of a current disability of the cervical spine.  Consequently, a VA examination to assess the nature and etiology of the Veteran's cervical spine disability should be scheduled.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In an April 2015 rating decision, claims of entitlement to ratings in excess of 10 percent for a right shoulder disability and lumbar spine disability, a compensable rating for the postoperative residuals of a left inguinal hernia, and entitlement to service connection for left shoulder disability were denied.  The rating decision also denied a claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  The Veteran filed an NOD with those denials in October 2015.  

A February 2016 rating decision granted claims of entitlement to service connection for right and left knee strains, assigned a 10 percent rating for each knee for limitation of flexion and a separate noncompensable rating for each knee for limitation of extension.  In addition, the rating decision again denied the claim of entitlement to service connection for a left shoulder disability.  In March 2016, the Veteran submitted an NOD with what he indicated were claims of entitlement to service connection for right and left knee arthritis, left shoulder arthritis, and right shoulder arthritis.  However, the February 2016 rating decision granted service connection for left and right knee strains and did not deny service connection for any right knee or left knee disorder.  Therefore, the Board construes these NODs as concerning the ratings assigned for these disabilities.  As indicated above, the right shoulder rating and left shoulder service connection claims are already on appeal. 

However, in neither case has the RO taken action on the NOD.  An August 2016 letter to the Veteran states that the right shoulder, lumbar spine, TDIU and hernia claims are on appeal to the Board, but no statement of the case (SOC) has been issued.  Therefore, a remand for that purposes is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Issue an SOC in response to the October 2015 notice of disagreement with the April 2015 rating decision and the March 2016 notice of disagreement with the February 2016 rating decision.  Inform the Veteran of the requirements to perfect an appeal with respect to these matters.  Ensure that any indicated development is completed if the Veteran perfects an appeal with respect to any of these issues.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal.

3.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of all cervical spine disorders that have been present during the period of the claim. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each cervical spine disorder that has been present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to the in-service injuries described in the Veteran's written statements.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefit sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




